Citation Nr: 1506668	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for a shrapnel wound of the right thigh resulting in a injury to Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to August 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2014, the Board remanded this matter to provide the Veteran a videoconference hearing as requested in the substantive appeal.  The record shows that the Veteran no longer wants a hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is in receipt of the maximum rating under Diagnostic Code 5314 and there is no evidence his shrapnel wound of the right thigh involves Muscle Group XVII.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a shrapnel wound of the right thigh resulting in muscle injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The pertinent facts in this case demonstrate that the Veteran was notified by VA correspondence in August 2013 of the reason for the denial of his claim and the evidence necessary to substantiate the claim.  The September 2013 notice of disagreement indicates that the Veteran had actual knowledge of the evidence necessary to substantiate the claim prior to the readjudication in a June 2014 statement of the case.  The Board finds that further notice or assistance would not aid in substantiating the claim.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is rated as 40 percent disabling for a shrapnel wound of the right thigh resulting in an injury to Muscle Group XIV pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, which provides the criteria for rating injuries to Muscle Group XIV, specifically the thigh muscles.  A 40 percent rating is the maximum schedular rating which can be assigned under Diagnostic Code 5314 for severe injury to Muscle Group IV.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2014).
 
Severe disability of muscles is defined as:  Type of injury: Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint: Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2014). 

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2014).

In January 2012, the Veteran submitted a claim for an increased rating for the service-connected right thigh disability.  He asserted that he has a deterioration in mobility and is in constant pain.  

An April 2013 VA scars examination report shows that the Veteran has a scar from shrapnel to the right thigh.  The scar is not painful and is not unstable.  The examiner described the scar as an antero lateral thigh well-healed 4 centimeter scar and right knee well healed scar.  Mild right thigh atrophy was shown.  The second scar was noted as 7 centimeters.  The approximate total area of the right lower extremity affected was 11 centimeters.   

An April 2013 VA muscle injuries examination report shows that the Veteran had a shrapnel muscle injury of the right side.  It was a penetrating muscle injury from shrapnel which entered the Veteran's right lateral knee/thigh area.  The Veteran now noted decreased strength to the right leg and could hardly ambulate and was basically wheel chair bound.  His pain threshold was tolerable.  His wife helped him get around.  The examiner specifically noted that the Veteran had an injury to muscle Group XIV, the right side of the anterior thigh muscles.  The Veteran was found to have a minimal scar associated with the muscle injury.  The Veteran's muscle injury resulted in some loss of muscle substance, visible or measureable atrophy, weakness, and consistent uncertainty of movement.  Muscle strength testing revealed hip flexion of 2/5, knee flexion of 2/5, and knee extension of 2/5 on the right side.  The Veteran had muscle atrophy in the right thigh that was present in the right quadricep.  The Veteran used a wheelchair constantly as a normal mode of locomotion.

The Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's shrapnel wound of the right thigh resulting in an injury to Muscle Group XIV.  The Veteran is already receiving the maximum rating allowable under Diagnostic Codes 5314 for a severe muscle disability.  Thus, a rating higher than 40 percent may not be assigned under that diagnostic code.

The Board has considered whether the Veteran's service-connected shrapnel wound of the right thigh with muscle injury may be rated under other diagnostic codes related to muscle injuries.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic code that provides for a rating higher than 40 percent is simply not applicable to the right thigh disability as it is neither contended nor shown that it involves Muscle Group XVII, extension of the hip.  In addition, the Board notes that the record does not show loss of use of the right lower extremity at any level or disability akin to amputation of right lower extremity or such that no effective function remains except that which would be equally well-served by amputation with the use of a prosthetic device.  38 C.F.R. § 3.350 (2014).  The May 2013 VA examiner specifically was asked whether the Veteran had functional impairment of the right extremity such that no effective function remained other than that which would be equally well serviced by amputation with prosthesis.  The examiner found in the negative.

The Board has considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes that the Veteran is already separately service-connected for a scar associated with his shrapnel wound of the right thigh resulting in an injury to Muscle Group XIV.  He has not perfected an appeal as to the 10 percent assigned for the scar, so consideration of that rating is not before the Board at this time.

The Board has also considered whether separate ratings may be warranted under other diagnostic codes applicable to the thigh.  However, although limitation of motion of the right thigh has been found upon a May 2012 VA examination, the Board notes that limitations in flexion and extension in those joints were manifestations already considered to support a finding of severe impairment, and are contemplated by the criteria of Diagnostic Code 5314.  Thus, the assignment of a separate rating for limitation of motion of the right thigh would violate the rule against pyramiding by compensating the Veteran for identical manifestations under different diagnoses.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2014).

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. Indeed, the rating criteria adequately describe the Veteran's symptoms for his residuals of a shrapnel wound to the right thigh.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Lastly, the Board notes that there has been no allegation or evidence that the Veteran's shrapnel wound of the right thigh resulting in an injury to Muscle Group XIV has rendered him unemployable or would render him unemployable if he were to seek employment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 40 percent for shrapnel wound of the right thigh resulting in an injury to Muscle Group XIV is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


